Citation Nr: 1610908	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  15-08 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1945 to February 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  Although the Veteran requested a hearing in his Form 9, he subsequently withdrew the hearing request in January 2016.  38 C.F.R. § 20.702(e) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381  (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. 
§ 3.326(a).

The most recent VA examination was conducted in October 2013.  In an October 2015 written statement, the Veteran asserted that his hearing loss had worsened to the point where he was almost totally deaf in both ears and unable to communicate, which he stated prevented him from a gainful occupation.  The Veteran also requested a new VA examination.  He submitted a private hearing test in October 2015, which indicated a diagnosis of profound bilateral sensorineural hearing loss.  However, the audiometry report accompanying this diagnosis indicated a pure tone threshold of 0 decibels at every frequency except for 1000 Hertz, which indicated a hearing threshold of 70 decibels.  These results indicate a significant improvement in the Veteran's hearing loss since the October 2013 examination, and is inconsistent with the diagnosis rendered by the private treatment provider.  The inconsistencies of the October 2015 treatment records render them insufficient to rate the current severity of the Veteran's hearing loss disability.  Accordingly, a new examination is warranted.  38 C.F.R. § 3.159(c)(4)(i); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an audiological examination by an appropriate VA clinician to determine the current severity and manifestation of the Veteran's bilateral hearing loss.  Any indicated diagnostic tests and studies must be accomplished; testing of the hearing acuity of both ears should be completed.  The findings of puretone decibel loss at 1000, 2000, 3000, and 4000 Hertz must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list should be obtained unless the examiner finds such a word list to be inappropriate to rate the Veteran.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities.  

2.  After completing all of the above development, readjudicate the claim on appeal.  If the benefit sought remains denied, provide the Veteran with a supplemental statement of the case, and provide an opportunity to respond, before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




